

116 HR 2714 IH: Act to exempt religious Members and Individuals from Social Security and Healthcare taxes Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2714IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Gibbs (for himself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a credit against tax, or refund of tax,
			 for certain Federal insurance taxes for employees who are members of
			 religious faiths which oppose participation in such insurance.
	
 1.Short titleThis Act may be cited as the Act to exempt religious Members and Individuals from Social Security and Healthcare taxes Act or the AMISH Act. 2.Credit or refund of certain Federal insurance taxes for members of certain religious faiths (a)In generalSection 6413 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(e)Credit or refunds of certain Federal insurance taxes for members of certain religious faiths
 (1)In generalAn employee who receives wages with respect to which the tax imposed by section 3101 is deducted during a taxable year for which an authorization granted under this subsection applies shall be entitled (subject to the provisions of section 31(b)) to a credit or refund of the amount of tax so deducted.
 (2)Authorization for credit or refundAny individual may file an application for authorization under this subsection if he is an individual described in the first sentence of section 1402(g)(1). Rules similar to the rules of 1402(g)(1) shall apply to the granting of such authorization and rules similar to section 1402(g)(2) shall apply with respect to the period for which such authorization is in effect.
						.
 (b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.
			